UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1264


JIHUI ZHANG,

                Plaintiff - Appellant,

          v.

FEDERATION OF STATE MEDICAL      BOARDS;   NATIONAL      BOARD   OF
MEDICAL EXAMINERS; PROMETRIC,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cv-00129-CCE-PTS)


Submitted:   May 31, 2012                     Decided:    June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jihui Zhang, Appellant Pro Se.     Jon Berkelhammer, Patrick
Michael Kane, SMITH MOORE LEATHERWOOD LLP, Greensboro, North
Carolina; Benjamin R. Norman, Reid Lloyd Phillips, BROOKS,
PIERCE,   MCLENDON,  HUMPHREY &  LEONARD, Greensboro,  North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jihui   Zhang     appeals        the   district     court’s     order

accepting the recommendation of the magistrate judge and denying

relief on his civil complaint.              We have reviewed the record and

find   no   reversible   error.     Accordingly,        we    affirm   for    the

reasons stated by the district court.              Zhang v. Fed’n of State

Med. Bds., No. 1:11-cv-00129-CCE-PTS (M.D.N.C. Feb. 6, 2012).

We   dispense   with   oral   argument       because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2